IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 00-41407
                           Summary Calendar



UNITED STATES OF AMERICA

          Plaintiff - Appellee

     v.

RYAN CHRISTOPHER REAGAN

          Defendant - Appellant

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                      USDC No. 4:00-CR-9-ALL
                       --------------------
                           June 26, 2001

Before KING, Chief Judge, and WIENER and DENNIS, Circuit Judges.

PER CURIAM:*

     Ryan Christopher Reagan appeals his guilty plea conviction

for bank robbery in violation of 18 U.S.C. § 2113(a).     Reagan

argues that the district court improperly assigned a two-level

sentence enhancement under U.S.S.G. § 2B3.1(b)(2)(F) for using a

threat of death during the course of the robbery and that the

district court’s imposition of a $1,500 fine was error.

     Section 2B3.1(b)(2)(F) of the Sentencing Guidelines provides

that when a defendant uses a threat of death as part of a bank

robbery, a two-level enhancement applies.     The threat of death

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 00-41407
                                -2-

may be an oral or written statement, an act, a gesture, or a

combination thereof.   U.S.S.G. § 2B3.1, comment. (n.6).   In

committing the robbery, Reagan passed a note to the bank teller

stating that, if she did not hand over all the money in the

drawer, “I do have a device that will hurt a great deal,” he had

his right hand in his pocket, and the Government introduced

testimony that the bank teller feared for her life.   The district

court did not err in applying U.S.S.G. § 2B3.1(b)(2)(F).

     The district court’s imposition of a fine $6,000 less than

that recommended in the PSR is not clearly erroneous and is

specifically authorized by U.S.S.G. § 5E1.2(e).   See United

States v. O’Banion, 943 F.2d 1422, 1431-32 (5th Cir. 1991).     The

judgment of the district court is AFFIRMED.